Filed 6/23/22 In re G.L. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In the matter of G.L., et al., Minors.                             H049776
 __________________________________                                 (Santa Clara County Super. Ct.
                                                                     Nos. 20JD026534 & 20JD026535)
 SANTA CLARA COUNTY
 DEPARTMENT OF FAMILY AND
 CHILDREN’S SERVICES,

             Plaintiff and Respondent,

             v.


 E.L.,

             Defendant and Appellant.


                                                   THE COURT1
         Appellant, E.L., mother of G.L. and M.L., appeals from an order issued after a
February 2, 2022 selection and implementation hearing where the trial court appointed
the maternal grandparents as the legal guardians for the children. Respondent, Santa
Clara County Department of Family and Children’s Services (Department), and E.L.
jointly move for a summary reversal of the order. The parties agree that the trial court
failed to comply with the Indian Child Welfare Act (ICWA), and request that we remand



         1
             Before Greenwood, P.J., Lie, J. and Wilson, J.
the matter to the trial court for the limited purpose of ensuring compliance with ICWA.
We grant the motion and reverse the order pursuant to the stipulation of the parties.
                                I. PROCEDURAL BACKGROUND
       According to the Department’s trial court filings, the maternal grandparents
confirmed on July 27, 2020, that they had no Native American ancestry, stating they were
from Mexico. E.L. also denied Indian ancestry for herself and stated she did not know
about the children’s father’s ancestry during the course of the proceedings. However, at a
hearing on October 5, 2021, E.L. stated she believed she had Indian ancestry but had not
studied her family’s history and did not know if they had ancestry in a tribe in California.
She also stated that she and the children had never lived on a reservation, did not have
tribal identification cards, and that the children had never been wards of a tribal court.
Neither the court nor the Department investigated Indian ancestry further prior to the
selection hearing. The Department failed to take advantage of several opportunities to
ask the children’s father about his heritage and failed to follow up with the maternal
grandparents or other maternal relatives regarding E.L.’s disclosure of Indian ancestry in
Mexico. Based on the evidence before it, in appointing the maternal grandparents as the
legal guardians for the children, the court found that ICWA did not apply.
       E.L. timely appealed this order. After E.L. filed her opening brief, the parties
jointly moved for summary reversal.
                                    II.     DISCUSSION
       On appeal, E.L. contends that the trial court’s order must be reversed and the
matter remanded to the trial court because the court failed to ensure compliance with
ICWA. She argues that the Department’s failure to do further investigation about Indian
ancestry violated ICWA. The Department concedes that the investigation was
insufficient, and the parties agree that the juvenile court erred when it found that ICWA
did not apply. They further agree that this court is likely to reverse the order on appeal.
To minimize delay, they jointly request that this court reverse and remand the matter

                                              2
pursuant to their stipulation for the limited purpose of allowing the Department to
conduct a proper inquiry and send notice under ICWA as appropriate. (In re N.D. (2020)
46 Cal.App.5th 620, 624.)
       The parties’ joint motion supports the conclusion that a summary reversal pursuant
to stipulation is appropriate under the facts of this case and the law. (See Code Civ.
Proc., § 128, subd. (a)(8).) For the reasons stated in the motion, the court finds that there
is no possibility that the interests of nonparties or the public will be adversely affected by
the reversal. Summary reversal of the judgment would place the parties in the same
position they would be in if the appeal were successfully prosecuted to completion,
would save both private and judicial resources because it would obviate the need for
further briefing by the parties and review of the record by this court, and most
importantly would minimize delay in permanency for the children. Both public policy
and the public interest are served by these outcomes.
       This court further finds that the parties’ grounds for requesting reversal are
reasonable. The parties agree that the Department’s ICWA inquiry was deficient and that
the trial court erred in finding ICWA did not apply without ensuring that the Department
had completed a sufficient inquiry. They also agree that if after ensuring compliance, the
court again finds that ICWA does not apply, the court can reinstate the prior selection and
implementation order. These grounds for jointly requesting reversal outweigh the erosion
of public trust that may result from the nullification of a judgment and outweigh the risk
that the availability of a stipulated reversal will reduce the incentive for pretrial
settlement. Public trust in the courts is enhanced, not eroded, when parties recognize and
acknowledge errors and agree to resolve them with limited delay. (See Union Bank of
Cal. v. Braille Inst. of Am. (2001) 92 Cal.App.4th 1324.)
                                     III.   DISPOSITION
       The February 2, 2022, selection and implementation order is reversed pursuant to
the stipulation of the parties. The matter is remanded to the trial court for the limited
                                               3
purpose of determining compliance with ICWA. If the court determines that the
requirements of ICWA have been met, the court shall reinstate the order. The remittitur
shall issue forthwith.




                                           4